Case 1:19-cr-00061-LG-RHW Document1 Filed 04/03/19 Page 1of3

 

 

 

 

 

 

 

 

_
IN THE UNITED STATES DISTRICT COURT SOE TT ED
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI ——

SOUTHERN DIVISION APR 03 2019

UNITED STATES OF AMERICA ARTHUR JORNSTON

6Y
v. CRIMINAL NO. Acre Leaiw
DANNIE CURLEE, JR. 18 U.S.C. § 2252(a)(4)(B) and (b)(2)

18 U.S.C. § 2252(a)(1) and (b)(1)
18 U.S.C. § 2251(a) and (e)

The Grand Jury charges:
COUNT 1
From on or about May 16, 2009, continuing to on or about July 12, 2018, in Pearl River
County, in the Southern Division of the Southern District of Mississippi, and elsewhere, the
defendant, DANNIE CURLEE, JR., did knowingly access with intent to view, one or more
matters that contained any visual depiction, that had been mailed, shipped, and transported using
any means or facility of interstate and foreign commerce and in and affecting interstate and foreign
commerce, and which was produced using materials that had been mailed, shipped, and transported,
by any means, including by a Toshiba Satellite M305 laptop computer, serial number X8135507W
containing a Hitachi 250 GB hard drive, serial number: 080825BB6FOOWDFB52LF, the production
of which involved the use of one or more minors, to include a prepubescent minor or a minor who
had not attained 12 years of age, engaging in sexually explicit conduct, and was of such conduct, as
defined in Title 18, United States Code, Section 2256, and that had traveled in interstate commerce.
All in violation of Title 18, United States Code, Sections 2252(a)(4)(B) and (b)(2).
COUNT 2
From on or about September 21, 2010, continuing through on or about July 12, 2018, in
Pearl River County, in the Southern Division of the Southern District of Mississippi, and elsewhere,
the defendant, DANNIE CURLEE, JR., did knowingly access with intent to view, one or more

matters that contained any visual depiction, that had been mailed, shipped, and transported using
Case 1:19-cr-00061-LG-RHW Document1 Filed 04/03/19 Page 2 of 3

any means or facility of interstate and foreign commerce and in and affecting interstate and foreign
commerce, and which was produced using materials that had been mailed, shipped, and transported,
by any means, including by a Dell Inspiron laptop computer, Service Tag: SG2QDLI, containing a
Hitachi 500 GB hard drive, serial number 100302PBN408B7GE25 WL, the production of which
involved the use of one or more minors, to include a prepubescent minor or a minor who had not
attained 12 years of age, engaging in sexually explicit conduct, and was of such conduct, as defined
in Title 18, United States Code, Section 2256, and that had traveled in interstate commerce.

All in violation of Title 18, United States Code, Sections 2252(a)(4)(B) and (b)(2).

COUNT 3

On or about February 26, 2016, continuing through on or about May 17, 2017, in Pearl
River County, in the Southern Division of the Southern District of Mississippi, and elsewhere, the
defendant, DANNIE CURLEE, JR., knowingly transported, using any means and facility of
interstate and foreign commerce and in and affecting interstate and foreign commerce, by any
means, any visual depiction, and the production of such visual depictions involved the use of a
minor engaging in sexually explicit conduct, and the visual depictions were of such conduct.

All in violation of Title 18, United States Code, Sections 2252(a)(1) and (b)(1).

COUNT 4

That on or about February 22, 2017, in Pearl River County, in the Southern Division of the
Southern District of Mississippi, and elsewhere, the defendant, DANNIE CURLEE, JR.,
employed, used, persuaded, induced, enticed, and coerced Minor female A, who was then
approximately 1 year old, to engage in sexually explicit conduct, for the purpose of producing one
or more visual depictions of such conduct, and such visual depictions were produced using
materials that had been mailed, shipped, and transported, in and affecting interstate and foreign
commerce by any means, including by computer, and attempted to do so.

All in violation of Title 18, United States Code, Sections 2251(a) and (e).
2
Case 1:19-cr-00061-LG-RHW Document1 Filed 04/03/19 Page 3 of 3

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
As aresult of committing the offenses as alleged in this Indictment, the defendant shall forfeit
to the United States all property involved in or traceable to property involved in the offenses,
including but not limited to all proceeds obtained directly or indirectly from the offenses, and all
property used to facilitate the offense.

One (1) Toshiba Satellite M305 laptop computer, serial number X8135507W containing
a Hitachi 250 GB hard drive, serial number: 080825BB6F00WDFBS2LF; and

One (1) Dell Inspiron laptop computer, Service Tag: 5G2QDL1, containing a Hitachi
500 GB hard drive, serial number 100302PBN408B7GE25WL.

Further, if any property described above, as a result of any act or omission of the defendant:
(a) cannot be located upon the exercise of due diligence; (b) has been transferred or sold to, or
deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court; (d) has been
substantially diminished in value; or.(e) has been commingled with other property, which cannot be
divided without difficulty, then it is the intent of the United States to seek a judgment of forfeiture of
any other property of the defendant, up to the value of the property described in this notice or any bill
of particulars supporting it.

All pursuant to Title 18, United States Code, Sections 2253(a)(2) and (3).

CL hh box

D. MICHAEL HURST, JR.
A TRUE BILL: United States Attorney

s/signature redacted
Foreperson of the Grand Jury

This indictment was rgurned in open court by the foreperson or deputy foreperson of the
Grand Jury on this the 2° day of April, 2019.

+

 

UNITED STATES MAGISTRATE JUDGE

es
